         Case 1:20-mc-00025-JRH Document 1 Filed 11/19/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT                              J
                 FORTHE SOUTHERN DISTRICT OF GEORI^JOAmSi                           1 COURT
                                                                                        ■\\\i
                                                                         AUOUSi,”

                                                                     im NOV 1R A [Q- 11
IN RE:                                                )      Miscellaneous Oi'4^
                                                      )          , :L£!..:
COURT OPERATIONS DURING HOLIDAYS                      )                  SO. Dio i. ur\UA.

                                                                       cm




       The Administrative Office of the U. S. Courts has indicated that “a chief judge as
agency head may designate an additional day as a holiday (excused absence).” Typical
examples include a day specially designated as a holiday by the President or the Congress
of the United States, or by local court order; or the day immediately before or after
Christmas or Thanksgiving. Excused absence for a holiday is granted only for a specific
date.


      Further, Federal law (5 U.S.C. 6103) establishes public holida}^s for Federal
employees. Based on the foregoing,

      IT IS HEREBY ORDERED AND ADJUDGED that the following holiday
schedule will be in effect for the Southern District of Georgia:


        Thursday, November 26, 2020 - Thanksgiving - Federal Holiday
        Friday, November 27, 2020 - Court closed for holiday - day after Thanksgiving

        Thursday, December 24, 2020 - Court closed for holiday - day before Christmas
        Friday, December 25, 2020 - Christmas - Federal Holiday

        Friday, Januaiy 1, 2021 - New Year’s Day - Federal Holiday


      IT IS ALSO ORDERED AND ADJUDGED that the rules regarding judicial
emergencies will continue to apply during the designated holidays.

        ORDER ENTERED, this              ay of November 2020.




                                  J. RANIML HALL' CHIEF JUDGE
                                  UNITED STATES DISTRICT COURT
       Case 1:20-mc-00025-JRH Document 1 Filed 11/19/20 Page 2 of 2



                                SOUTHERN DISTRICT OF GEORGIA



Copies furnished to:

      Honorable Ed Carnes, Chief Judge, Eleventh Circuit
      All Southern District Judges and Magistrate Judges
      All Southern District Bankruptcy Judges
      James Gerstenlauer, Circuit Executive, Eleventh Circuit
      Bobby Christine, United States Attorney
      David L. Lyons, United States Marshal
      John Triplett, Acting Clerk of Court
      Lucinda Rauback, Clerk of Court, Bankruptcy Court
      Suzanne Mingledorff, Chief Probation Officer
